Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,697,473 to Techtmann, hereinafter TECHTMANN.
Regarding Claim 1, TECHTMANN discloses a heat-press system (Fig. 1) for use in the production of footwear or apparel, comprising:
a hollow first roll (69 in Figs. 7 and 9; Col. 3, Lines 3-6) comprising an external surface (external surface of roll 69) and an internal surface (Col. 3, Line 15 discloses roll 69 has a hollow interior surface);
a core (Col. 3, Line 15) defined by the internal surface, wherein the core comprises a first heating element (74 in Fig. 9; Col. 3, Line 16).
Regarding Claim 2, TECHTMANN discloses the heat-press system of claim 1, and further comprising
an abutting surface (70 in Figs. 7 and 9; Col. 3; Line 5) configured to form a compression zone (area where rolls 69 and 70 meet as shown in Figs. 7 and 9) with the external surface of the first roll for compressing a fabric for an article footwear or apparel.
Regarding Claim 3, TECHTMANN discloses the heat-press system according claim 2, and wherein at least one of the external surface of the first roll or the abutting surface is coupled to a spring or a biasing mechanism (63 in Fig. 7; Col. 2, Line 72 through Col. 3, Line 2).
Regarding Claim 4, TECHTMANN discloses the heat-press system according to claim 2, and further comprising a second roll (70 in Figs. 7 and 9; Col. 3, Line 5), wherein the second roll comprises an external surface (external surface of roll 70 in Figs. 7 and 9), and wherein the external surface forms the abutting surface of the heat press system (roll 70 abuts roll 69 in Figs. 7 and 9).
Regarding Claim 5, TECHTMANN discloses the heat-press system according to claim 4, and wherein the second roll (70 in Figs. 7 and 9) further comprises a second internal surface (internal surface of roll 70 as shown in Fig. 7), the second internal surface defining a second core (internal surface of 70 defines a hollow core as shown in Fig. 7), the second core comprising a second heating element (74 in Fig. 9, Col. 3, Lines 15-16).
Regarding Claim 6, TECHTMANN discloses the heat-press system according to claim 2, and wherein at least one of the first roll or the abutting surface comprises a projection (teeth on surface of roll 69 in Fig. 9; Col. 3; Lines 6-9).
Regarding Claim 7, TECHTMANN discloses the heat-press system according to claim 6, and wherein the other one of the first roll and the abutting surface comprises a groove (teeth on surface of roll 70 create grooves therebetween),

Regarding Claim 8, TECHTMANN discloses the heat-press system according to claim 4, and further comprising at least one motor (37 in Fig. 1; Col. 2, Line 49) configured to rotate at least one of the first roll about a first axis (rotating axis of shaft 43 in Fig. 1; Col. 2, Line 53) or the second roll about a second axis (rotating axis of shaft 44; Col. 2, Line 53).
Regarding Claim 9, TECHTMANN discloses the heat-press system according to claim 2, and further comprising a guiding mechanism (90-93 and 110-111 in Fig. 1; Col. 4, Lines 5-7 and Lines 55-56) to guide a fabric for a piece of footwear or apparel toward the compression zone located between the first roll and the abutting surface (Col. 3, Lines 73-74).
Regarding Claim 10, TECHTMANN discloses the heat-press system according to claim 9, and wherein the guiding mechanism comprises a third heating element (112 in Figs 1 and 20; Col. 3, Line 75 and Col. 4, Line 56-80).
Regarding Claim 11, TECHTMANN discloses the heat-press system according to claim 9, and wherein the guiding mechanism comprises a first guiding surface (90 and 92 in Fig. 1) and a second guiding surface (91 and 93 in Fig. 1) arranged in a V-shaped configuration (Fig. 1 shows 92 and 93 diverge in a V-shaped configuration; Col. 4, Lines 6-7).
Regarding Claim 12, TECHTMANN discloses the heat-press system according to claim 1, and further comprising at least one control unit (155-156 in Fig. 2; Col. 6, Lines23-34) to control the temperature of at least one heating element of the heat-press system.
Regarding Claim 13
Regarding Claim 14, TECHTMANN discloses the heat-press system according to claim 13.  The limitation “wherein sealing the edge of the fabric comprises the use of a hotmelt, a ribbon, or a seam tape” is an inclusion of the material worked upon by the heat-press system of Claim 13, and does not impart patentability to the claims.  See M.P.E.P.§2115.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 1,592,975 to Hearne discloses an electrically heated roller machine.
U.S. Patent Application No. 2003/0010439 of Fenton discloses a seam sealing apparatus and process therefor.
U.S. Patent No. 3,153,607 to Ambler discloses an apparatus and method for heat sealing the longitudinal seams of heat sealable tubular webs.
U.S. Patent No. 3,738,082 to Anderson discloses a packaging machine with improved sealing head.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725